Order entered September 17, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00192-CR
                               No. 05-20-00194-CR

                          HENRY MUNOZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                Trial Court Cause No. 2-19-0773 & 2-19-0774

                                     ORDER

      Before the Court is the State’s third motion for extension of time to file its

brief. In this and in each of the two prior motions, counsel has given generally

similar reasons for extending the State’s time in this case, including discovery and

plea hearings in what appear to be a consistent and therefore predictable docket of

cases. And in each motion, counsel has shared the same detail: “On several

occasions, the delay in timely submitting those certificates of conference resulted

in the issuance of show-cause orders in the 439th Judicial District Court.” We are
unclear why a trial court’s repeated show cause orders based on counsel’s delays

would support a request for an extension of time from this Court.

      In any event, counsel has otherwise recited sufficient bases for an extension

of time; we GRANT the State’s September 14, 2020 third motion for extension of

time to file its brief and ORDER the brief due on or before October 14, 2020.

      We trust it will be the last such delay in Mr. Munoz’s appeal.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE